DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings are objected to because the boxes in figures 1 and 2 are missing descriptive text. While labels containing words are not explicitly required, they greatly aid in understanding the invention and in future prior art searches that rely upon the applicant’s disclosure. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 18 - 19 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only. See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.

Claims 2 - 14 and 20 are objected to because of the following informalities:  
Claims 2 - 14 and 20 are objected to because a comma should be inserted before the word “wherein” in line 2 of each of claims 2 - 14 and 20. 
Claim 6 is objected to because the colon in line 6 should be changed to a semicolon.
Claims 8 and 10 are objected to because the limitation reciting “can be interpreted as a map” is ambiguous in terms of the required structural features of the claimed device. Examiner suggests rephrasing the limitation to remove the permissive allowance of interpretation as a map and to instead more clearly recite the required structural configuration of the device. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder (i.e., “unit”) that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“first providing unit” in claims 1, 16, and all claims depending therefrom
“second providing unit” in claims 1, 16, and all claims depending therefrom
“position determining unit configured to determine …” in claim 1 and all claims depending therefrom
“imaging unit configured to provide an image of the tubular structure” in claim 15 and all claims depending therefrom
“visualisation generating unit configured to generate a visualisation …” in claim 15 and all claims depending therefrom
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
Note: a review of the specification does not clearly identify what the corresponding structures are, physically. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims  1 - 17 and 20 are indefinite because each of the variously claimed “units” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. While the specification generally discloses the recited functions and discloses that the “method can be carried out as program code means of a computer program and/or as dedicated hardware” ([0087], as published), the specification does not clearly define what the recited “units” are, physically. For example, it is unclear if the recited “units” are program code means corresponding to software per se, or if the recited “units” are intended to refer to a processor or dedicated hardware. The scope of the claims is therefore unclear.    
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)	Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 6 is indefinite because it recites that the position determining unit is configured to “determine the position of the object relative to one of said paths on the basis of the first distributions and the second distribution” (lines 5 - 6) “determine the position of the object relative to one of the paths on the basis of the dissimilarity scores” (last 3 lines).  It is unclear why the “position of the object relative to one of the paths” is determined on the “basis of the dissimilarity scores,” since the position has already been determined on the “basis of the first distributions and the second distribution.” It is unclear if the position is determined twice or if the claim intends to recite that the position is determined once, based on the first distributions, the second distribution, and the dissimilarity scores. For the purposes of examination, the claim will be interpreted as intending the latter. 
Claim 9 is indefinite because there is unclear antecedent basis for “a route measure” in line 3. It is unclear how this route measure relates to the route measure that is ‘provided’ in claim 8. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 - 17 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the variously recited “units” that invoke interpretation under 112(f) read on software per se, based on applicant’s disclosure that the “method can be carried out as program code means of a computer program” ([0087], as published). Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations are not directed to any of the statutory categories. See MPEP 2106.03.I.

Double Patenting
Claims 1 - 10, 14 - 17, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 19 of U.S. Patent No. 10,925,679 (reference claims). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed towards position determining devices and methods for determining the position of an elongate object within a tubular structure based on first and second curvature values.
Instant claim 1 and reference claim 1 both require first and second “units” to respectively provide first and second curvature values, and a “unit” to determine the position of an elongate object relative to a path on the basis of the first and second curvature values. Instant claim 1 differs from reference claim 1 by referring to an “elongate object” instead of an instrument. However, this difference is merely a choice of phraseology that does not patentably distinguish the instant and reference claims. Instant claim 1 is thus anticipated by reference claim 1. 
	Instant claim 2 recites features directed towards scalar curvature values. These features are present in reference claims 11 and 12, which recite one-dimensional curvature values.
Instant claim 3 recites features directed towards optical strain sensors arranged along the object. These features are insufficient to patentably distinguish the instant and reference claims because it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the reference claims to include the instant features directed towards optical strain sensors arranged along the object, in order to provide appropriate sensors to collect the second curvature values recited in the reference claims. 
Instant claim 4 recites features directed towards dissimilarity measures for the first and second curvature values for different possible candidate positions. These features are present in reference claim 1, which recites candidate positions, and reference claims 2 - 4, which recite “deviations of respective first and second curvature values relative to each other.”
Instant claims 5 - 6 recite features directed towards a plurality of first distributions of curvature values for plural paths. These features are suggested by reference claim 14, which recites features directed towards multiple paths. 
Instant claims 7 - 10 recite features directed towards different points in time. These features are suggested by reference claims 9 - 10, which recites features directed towards different times. 
Instant claim 14 recites features directed towards applying a cross-correlation to the first and second curvature values. These features are insufficient to patentably distinguish the instant and reference claims because it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the reference claims to include the instant features directed towards applying a cross-correlation to the first and second curvature value, in order to use conventional mathematical metrics to assess similarity between the values. 
Instant claims 15 - 17 are anticipated by reference claims 15 and 16. 
Instant claim 20 recites features directed towards second distribution as distribution of strain values. These features are insufficient to patentably distinguish the instant and reference claims because it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the reference claims to include the instant features directed towards strain values, in order to use conventional optical strain sensors to collect the second curvature values recited in the reference claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 - 2, 15 - 17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Denissen (US 2015/0254526, of record).
Regarding claims 1 and 16, Denissen shows a position-determining device (processor 110 and associated components, [0038] and fig. 1) for determining the position of an elongate object (shape sensing fiber 212 in instrument 200, [0035]) within a tubular structure (“instrument 200 … introduced endoluminally or endovascularly,” [0036]), and method of use thereof. The device comprises:
a first provision unit (“other source …  pre-procedural or intra-procedural imaging,” [0053]) configured to provide a first distribution of curvature values (bend radii, [0054]) at a plurality of first points (“curve 600 (from a different source) defined by points 610, 602, 603,” [0054] and fig. 6) along a path within the tubular structure,
a second provision unit (registration program 134, [0049]) configured to provide a second distribution of strain values (strain data, [0049]) or of curvature values (bend radii, [0049]) at a plurality of second points (501-506, [0049] and figs. 5 - 6) along the object; and 
a position-determining unit configured to determine the position of the object relative to the path on the basis of the first and the second distributions (“registration program 134 aligns the matching curvatures …displays the shape reconstruction for the newly registered curvature on a pre-procedural or an intra-procedural image…,” [0055] - [0057]).
In use, the first and second distributions are provided, and the position is determined.

Regarding claim 2, Denissen discloses the claimed invention substantially as noted above. Denissen further shows the first providing unit is configured to provide a scalar distribution of curvature values along a path within the tubular structure as the first distribution (bend radii, [0054]).

Regarding claim 3, Denissen discloses the claimed invention substantially as noted above. Denissen further shows the second providing unit is configured to determine the second distribution on the basis of optical signals from optical strain sensors arranged along the object (sensors or measure strain [0037]).

Regarding claims 15 and 17, Denissen discloses the position determining device of claim 1 substantially as noted above. Denissen further shows an imaging system (imaging system 1, [0034] and fig. 1) and method of use thereof. The imaging system comprises the position determining device; an imaging unit configured to provide an image (imaging data, [0042]) of the tubular structure; and a visualization generating unit (display 140, [0041]) configured to generate a visualization of the tubular structure on the basis of the image provided and the position determined (“displays the shape reconstruction for the newly registered curvature on a pre-procedural or an intra-procedural image…,” [0057]). In use, the image is provided, the position is determined, and the visualization is generated.

Regarding claim 20, Denissen discloses the claimed invention substantially as noted above. Denissen further shows the second providing unit is configured to provide the second distribution as distribution of strain values (strain data, [0049]) at the plurality of second points along the object such that the position determining unit determines the position of the object relative to the path on the basis of the first distribution of curvature values and the second distribution of strain values.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4 - 6 are rejected under 35 U.S.C. 103 as being unpatentable over Denissen in view of Chopra (US 2016/0302869, of record).
Regarding claim 4, Denissen discloses the claimed invention substantially as noted above. 
Denissen fails to show that the position determining unit is configured to: apply a dissimilarity measure to the first and second distributions for different possible candidate positions of the object relative to the path, wherein the dissimilarity measure is adapted to return a dissimilarity score indicative of a dissimilarity of the two distributions in the respective candidate position for each candidate position of the object relative to the path; and determine the position of the object relative to the path on the basis of the dissimilarity scores determined for the different candidate positions.
Chopra discloses tracking a medical device within a patient anatomy during a medical procedure ([0001]). Chopra teaches applying a dissimilarity measure to first and second distributions for different possible candidate positions of an object relative to the path, wherein the dissimilarity measure is adapted to return a dissimilarity score indicative of a dissimilarity of the two distributions in the respective candidate position for each candidate position of the object relative to the path (“… metric … to measure similarity between two three-dimensional curves,” [0092] - [0094]); and determining the position of an object relative to the path on the basis of the dissimilarity scores determined for the different candidate positions (“catheter shape is matched to the shape of the bronchial passageway,” [0091]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Denissen to have the position determining unit be configured to: apply a dissimilarity measure to the first and second distributions for different possible candidate positions of the object relative to the path, wherein the dissimilarity measure is adapted to return a dissimilarity score indicative of a dissimilarity of the two distributions in the respective candidate position for each candidate position of the object relative to the path; and determine the position of the object relative to the path on the basis of the dissimilarity scores determined for the different candidate positions, as taught by Chopra, in order to increase the accuracy and efficiency of registering the instrument to the anatomical system, as suggested by Chopra ([0004]).

Regarding claim 5, Denissen discloses the claimed invention substantially as noted above. 
Denissen fails to show that the first providing unit is configured to provide a plurality of first distributions of curvature values for a plurality of paths within the tubular structure, and the position determining unit is configured to determine the position of the object relative to one of said paths on the basis of the first distributions and the second distribution.
Chopra discloses tracking a medical device within a patient anatomy during a medical procedure ([0001]). Chopra teaches providing a plurality of first distributions of curvature values for a plurality of paths within a tubular structure (“passageways are modeled as a set of rigid links L1-L10 connected by joints,” [0078] and fig. 7A), and determining a position of an object relative to one of said paths on basis of first distributions and second distribution (“catheter shape is matched to the shape of the bronchial passageway,” [0091]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Denissen to have the first providing unit be configured to provide a plurality of first distributions of curvature values for a plurality of paths within the tubular structure, and the position determining unit be configured to determine the position of the object relative to one of said paths on the basis of the first distributions and the second distribution, as taught by Chopra, in order to increase the accuracy and efficiency of registering the instrument to the anatomical system, as suggested by Chopra ([0004]).

Regarding claim 6, the combined invention of Denissen and Chopra discloses the claimed invention substantially as noted above. 
Denissen fails to show the first providing unit is configured to provide a plurality of first distributions of curvature values for a plurality of paths within the tubular structure, and the position determining unit is configured to determine for each path a distribution of dissimilarity scores for different candidate positions of the object relative to the respective path; and determine the position of the object relative to one of the paths based on the first distributions, the second distribution, and the dissimilarity scores.
Chopra teaches providing a plurality of first distributions of curvature values for a plurality of paths within the tubular structure (“passageways are modeled as a set of rigid links L1-L10 connected by joints,” [0078] and fig. 7A), determining for each path a distribution of dissimilarity scores for different candidate positions of the object relative to the respective path (“… metric … to measure similarity between two three-dimensional curves,” [0092] - [0094]); and determining a position of an object relative to one of the paths based on the first distributions, the second distribution, and the dissimilarity scores (“catheter shape is matched to the shape of the bronchial passageway,” [0091]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Denissen to have the first providing unit be configured to provide a plurality of first distributions of curvature values for a plurality of paths within the tubular structure, and the position determining unit be configured to determine for each path a distribution of dissimilarity scores for different candidate positions of the object relative to the respective path; and determine the position of the object relative to one of the paths based on the first distributions, the second distribution, and the dissimilarity scores, as taught by Chopra, in order to further facilitate increasing the accuracy and efficiency of registering the instrument to the anatomical system, as suggested by Chopra ([0004]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable Denissen and Chopra as applied to claim 4 above, and further in view of Paladini (US 2013/0172739).
Regarding claim 14, the combined invention of Denissen and Chopra discloses the claimed invention substantially as noted above. 
Denissen fails to show that the dissimilarity measure applies a cross-correlation to the first and second distributions.
Paladini discloses multi-modal medical imaging. Paladini teaches a dissimilarity measure that applies a cross-correlation to first and second distributions (similarity determined using cross correlation, [0072]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Denissen and Chopra to have the dissimilarity measure applies a cross-correlation to the first and second distributions, as taught by Paladini, in order to employ conventional and well-understood mathematical steps in determining the dissimilarity measure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIE R DAVIS whose telephone number is (571)270-7240. The examiner can normally be reached Monday-Friday, 8:30-5:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMELIE R DAVIS/Primary Examiner, Art Unit 3793